MANDATE

THE STATE OF TEXAS

TO THE 131ST JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on May 1, 2013, the cause upon appeal to revise or
reverse your judgment between

Construction Financial Services, Inc., Appellant

V.

Chicago Title Insurance Company, Appellee

No. 04-12-00375-CV and Tr. Ct. No. 2010-CI-11173

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s
summary judgment in favor of Chicago Title Insurance Company is
AFFIRMED as to Construction Financial Services Inc.’s claims for breach of
fiduciary duty and breach of contract; the trial court’s summary judgment in
favor of Chicago Title Insurance Company is REVERSED as to Construction
Financial Services Inc.’s claims for negligence and violation of the Texas
Deceptive Trade Practices Act, and those claims are REMANDED for further
proceedings consistent with this court’s opinion.

       It is ORDERED that each party bear its own costs of this appeal.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on October 19, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-12-00375-CV

                              Construction Financial Services, Inc.

                                                     v.

                                Chicago Title Insurance Company

         (NO. 2010-CI-11173 IN 131ST JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
FEES FOR SHIPPING CASES TO
S.C. OR CCA                        $25.00   PAID            FIDELITY NATIONAL LAW GROUP
MOTION FEE                         $15.00   E-PAID          FEDELITY NATIONAL TITLE
MOTION FEE                         $10.00   E-PAID          FIDELITY NATIONAL TITLE
MOTION FEE                         $10.00   PAID            GOLDEN LAW
MOTION FEE                         $10.00   PAID            ROCKY MOUNTAIN SUPPORT SERVICES
MOTION FEE                         $10.00   PAID            GOLDEN LAW
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID            GOLDEN LAW
FILING                            $100.00   PAID            GOLDEN LAW
INDIGENT                           $25.00   PAID            GOLDEN LAW


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


        Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this October 19, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853